Name: Commission Regulation (EU) No 605/2014 of 5 June 2014 amending, for the purposes of introducing hazard and precautionary statements in the Croatian language and its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures Text with EEA relevance
 Type: Regulation
 Subject Matter: documentation;  marketing;  chemistry;  deterioration of the environment;  Europe;  European construction;  politics and public safety
 Date Published: nan

 6.6.2014 EN Official Journal of the European Union L 167/36 COMMISSION REGULATION (EU) No 605/2014 of 5 June 2014 amending, for the purposes of introducing hazard and precautionary statements in the Croatian language and its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act concerning the conditions of accession of the Republic of Croatia and the adjustments to the Treaty on European Union and the Treaty establishing the European Atomic Energy Community (1), and in particular Article 50 thereof, Having regard to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (2), and in particular Article 37(5) thereof, Whereas: (1) Commission Regulation (EU) No 487/2013 (3) amends some of the language tables for hazard statements included in Annex III to Regulation (EC) No 1272/2008 and some of the language tables for precautionary statements included in Annex IV to that Regulation. With the accession of Croatia to the European Union on 1 July 2013, it is necessary that all hazard and precautionary statements provided for by Regulation (EC) No 1272/2008 as amended by Commission Regulation (EU) No 487/2013 are available in the Croatian language as well. This Regulation introduces the necessary adjustments to the language tables. (2) Part 3 of Annex VI to Regulation (EC) No 1272/2008 contains two lists of harmonised classification and labelling of hazardous substances. Table 3.1 lists the harmonised classification and labelling of hazardous substances based on the criteria set out in Parts 2 to 5 of Annex I to Regulation (EC) No 1272/2008. Table 3.2 lists the harmonised classification and labelling of hazardous substances based on the criteria set out in Annex VI to Council Directive 67/548/EEC (4). (3) Proposals for new or updated harmonised classification and labelling of certain substances have been submitted to the European Chemicals Agency (ECHA) pursuant to Article 37 of Regulation (EC) No 1272/2008. Based on the opinions on those proposals issued by the Committee for Risk Assessment of ECHA, as well as on the comments received from the parties concerned, it is appropriate to introduce, remove or update harmonised classification and labelling of certain substances by amending Annex VI to that Regulation. (4) Compliance with the new harmonised classifications should not be required immediately, as a certain period of time will be necessary to allow suppliers to adapt the labelling and packaging of substances and mixtures to the new classifications and to sell existing stocks. In addition, a certain period of time will be necessary to allow suppliers to comply with the registration obligations resulting from the new harmonised classifications for substances classified as carcinogenic, mutagenic or toxic to reproduction, categories 1A and 1B (Table 3.1) and categories 1 and 2 (Table 3.2), or as very toxic to aquatic organisms which may cause long term effects in the aquatic environment, in particular with those set out in Article 23 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (5). (5) In line with the transitional provisions of Regulation (EC) No 1272/2008 which allow the application of the new provisions at an earlier stage on a voluntary basis, suppliers should have the possibility of applying the new harmonised classifications and of adapting the labelling and packaging accordingly on a voluntary basis before the deadline for compliance. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1272/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation; (3) Annex VI is amended in accordance with Annex III to this Regulation. Article 2 1. By way of derogation from Article 3(2), substances and mixtures may, before 1 December 2014 and 1 June 2015 respectively, be classified, labelled and packaged in accordance with this Regulation. 2. By way of derogation from Article 3(2), substances classified, labelled and packaged in accordance with Regulation (EC) No 1272/2008 and placed on the market before 1 December 2014, shall not be required to be relabelled and repackaged in accordance with this Regulation until 1 December 2016. 3. By way of derogation from Article 3(2), mixtures classified, labelled and packaged in accordance with Directive 1999/45/EC of the European Parliament and of the Council (6) or Regulation (EC) No 1272/2008 and placed on the market before 1 June 2015, shall not be required to be relabelled and repackaged in accordance with this Regulation until 1 June 2017. 4. By way of derogation from Article 3(3), the harmonised classifications set out in Annex III to this Regulation may be applied before the date referred to in Article 3(3). Article 3 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. Article 1(1) and (2) shall apply in respect of substances from 1 December 2014 and in respect of mixtures from 1 June 2015. 3. Article 1(3) shall apply from 1 April 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 112, 24.4.2012, p. 21. (2) OJ L 353, 31.12.2008, p. 1. (3) Commission Regulation (EU) No 487/2013 of 8 May 2013 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and the Council on classification, labelling and packaging of substances and mixtures (OJ L 149, 1.6.2013, p. 1). (4) Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ L 196, 16.8.1967, p. 1). (5) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). (6) Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (OJ L 200, 30.7.1999, p. 1). ANNEX I In Part 1 of Annex III, Table 1.1 is amended as follows: (1) in code H229, the following is inserted after the entry corresponding to GA: HR Spremnik pod tlakom: moÃ ¾e se rasprsnuti ako se grije. (2) in code H230, the following is inserted after the entry corresponding to GA: HR MoÃ ¾e eksplozivno reagirati i bez prisustva zraka. (3) in code H231, the following is inserted after the entry corresponding to GA: HR MoÃ ¾e eksplozivno reagirati i bez prisustva zraka na poviÃ ¡enom tlaku i/ili temperaturi. ANNEX II Part 2 to Annex IV is amended as follows: (1) Table 1.2 is amended as follows: (a) in code P210, the following is inserted after the entry corresponding to GA: HR Ã uvati odvojeno od topline, vruÃ ih povrÃ ¡ina, iskri, otvorenih plamena i ostalih izvora paljenja. Ne puÃ ¡iti. (b) in code P223: The following is inserted after the entry corresponding to GA: HR SprijeÃ iti dodir s vodom. (c) in code P244, the following is inserted after the entry corresponding to GA: HR SprijeÃ iti dodir ventila i spojnica s uljem i masti. (d) in code P251, the following is inserted after the entry corresponding to GA: HR Ne buÃ ¡iti, niti paliti Ã ak niti nakon uporabe. (e) in code P284, the following is inserted after the entry corresponding to GA: HR [U sluÃ aju nedovoljne ventilacije] nositi sredstva za zaÃ ¡titu diÃ ¡nog sustava. (2) Table 1.3 is amended as follows: (a) in code P310, the following is inserted after the entry corresponding to GA: HR Odmah nazvati CENTAR ZA KONTROLU OTROVANJA/lijeÃ nika/ ¦ (b) in code P 311, the following is inserted after the entry corresponding to GA: HR Nazvati CENTAR ZA KONTROLU OTROVANJA/lijeÃ nika/ ¦ (c) in code P312: The following is inserted after the entry corresponding to GA: HR U sluÃ aju zdravstvenih tegoba nazvati CENTAR ZA KONTROLU OTROVANJA/lijeÃ nika/ ¦ (d) in code P340, the following is inserted after the entry corresponding to GA: HR Premjestiti osobu na svjeÃ ¾i zrak i postaviti ju u poloÃ ¾aj koji olakÃ ¡ava disanje. (e) in code P352, the following is inserted after the entry corresponding to GA: HR Oprati velikom koliÃ inom vode/ ¦ (f) in code P361, the following is inserted after the entry corresponding to GA: HR Odmah skinuti svu zagaÃ enu odjeÃ u. (g) in code P362, the following is inserted after the entry corresponding to GA: HR Skinuti zagaÃ enu odjeÃ u. (h) in code P364, the following is inserted after the entry corresponding to GA: HR I oprati je prije ponovne uporabe. (i) in code P378, the following is inserted after the entry GA: HR Za gaÃ ¡enje rabiti ¦ (j) in combined codes P301 + P310, the following is inserted after the entry corresponding to GA: HR AKO SE PROGUTA: odmah nazvati CENTAR ZA KONTROLU OTROVANJA/lijeÃ nika/ ¦ (k) in combined codes P301 + P312, the following is inserted after the entry corresponding to GA: HR AKO SE PROGUTA: u sluÃ aju zdravstvenih tegoba nazvati CENTAR ZA KONTROLU OTROVANJA/lijeÃ nika/ ¦ (l) in combined codes P302 + P352, the following is inserted after the entry corresponding to GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM: oprati velikom koliÃ inom vode/ ¦ (m) in combined codes P303 + P361+P353, the following is inserted after the entry corresponding to GA: HR U SLUÃ AJU DODIRA S KOÃ ½OM (ili kosom): odmah skinuti svu zagaÃ enu odjeÃ u. Isprati koÃ ¾u vodom/tuÃ ¡iranjem. (n) in combined codes P304 + P340, the following is inserted after the entry corresponding to GA: HR AKO SE UDIÃ E: premjestiti osobu na svjeÃ ¾i zrak i postaviti ju u poloÃ ¾aj koji olakÃ ¡ava disanje. (o) in combined codes P308 + P311, the following is inserted after the entry corresponding to GA: HR U SLUÃ AJU izloÃ ¾enosti ili sumnje na izloÃ ¾enost: nazvati CENTAR ZA KONTROLU OTROVANJA/lijeÃ nika/ ¦ (p) in combined codes P342 + P311, the following is inserted after the entry corresponding to GA: HR Pri oteÃ ¾anom disanju: nazvati CENTAR ZA KONTROLU OTROVANJA/lijeÃ nika/ ¦ (q) in combined codes P361 + P364, the following is inserted after the entry corresponding to GA: HR Odmah skinuti svu zagaÃ enu odjeÃ u i oprati je prije ponovne uporabe. (r) in combined codes P362 + P364, the following is inserted after the entry corresponding to GA: HR Skinuti zagaÃ enu odjeÃ u i oprati je prije ponovne uporabe. (s) in combined codes P370 + P378, the following is inserted after the entry corresponding to GA: HR U sluÃ aju poÃ ¾ara: za gaÃ ¡enje rabiti ¦ ANNEX III Part 3 of Annex VI is amended as follows: (1) Table 3.1 is amended as follows: (a) the entry corresponding to index number 015-188-00-X is deleted; (b) the entries corresponding to index numbers 006-086-00-6, 015-154-00-4, 015-192-00-1, 601-023-00-4, 601-026-00-0, 603-061-00-7, 605-001-00-5, 605-008-00-3 and 616-035-00-5 are replaced by the following corresponding entries: 006-086-00-6 fenoxycarb (ISO); ethyl [2-(4-phenoxyphenoxy)ethyl]carbamate 276-696-7 72490-01-8 Carc. 2 Aquatic Acute 1 Aquatic Chronic 1 H351 H400 H410 GHS08 GHS09 Wng H351 H410 M = 1 M = 10 000 015-154-00-4 ethephon; 2-chloroethylphosphonic acid 240-718-3 16672-87-0 Acute Tox. 3 Acute Tox. 4 Acute Tox. 4 Skin Corr. 1C Aquatic Chronic 2 H311 H332 H302 H314 H411 GHS06 GHS05 GHS09 Dgr H311 H332 H302 H314 H411 EUH071 015-192-00-1 tetrakis(2,6-dimethylphenyl)-m-phenylene biphosphate 432-770-2 139189-30-3 Skin Sens. 1 H317 GHS07 Wng H317 601-023-00-4 ethylbenzene 202-849-4 100-41-4 Flam. Liq. 2 Acute Tox. 4* STOT RE 2 Asp. Tox. 1 H225 H332 H373 (hearing organs) H304 GHS02 GHS07 GHS08 Dgr H225 H332 H373 (hearing organs) H304 601-026-00-0 styrene 202-851-5 100-42-5 Flam. Liq. 3 Repr. 2 Acute Tox. 4* STOT RE 1 Skin Irrit. 2 Eye Irrit. 2 H226 H361d H332 H372 (hearing organs) H315 H319 GHS02 GHS08 GHS07 Dgr H226 H361d H332 H372 (hearing organs) H315 H319 * D 603-061-00-7 tetrahydro-2-furylmethanol; tetrahydrofurfuryl alcohol 202-625-6 97-99-4 Repr. 1B Eye Irrit. 2 H360Df H319 GHS08 GHS07 Dgr H360Df H319 605-001-00-5 formaldehyde ¦% 200-001-8 50-00-0 Carc. 1B Muta. 2 Acute Tox. 3* Acute Tox. 3* Acute Tox. 3* Skin Corr. 1B Skin Sens. 1 H350 H341 H301 H311 H331 H314 H317 GHS08 GHS06 GHS05 Dgr H350 H341 H301 H311 H331 H314 H317 * Skin Corr. 1B; H314: C  ¥ 25 % Skin Irrit. 2; H315: 5 %  ¤ C < 25 % Eye Irrit. 2; H319: 5 %  ¤ C < 25 % STOT SE 3; H335: C  ¥ 5 % Skin Sens. 1; H317: C  ¥ 0,2 % B, D 605-008-00-3 acrolein; prop-2-enal; acrylaldehyde 203-453-4 107-02-8 Flam. Liq. 2 Acute Tox. 1 Acute Tox. 2 Acute Tox. 3 Skin Corr. 1B Aquatic Acute 1 Aquatic Chronic 1 H225 H330 H300 H311 H314 H400 H410 GHS02 GHS06 GHS05 GHS09 Dgr H225 H330 H300 H311 H314 H410 EUH071 Skin Corr. 1B; H314: C  ¥ 0,1 % M = 100 M = 1 D 616-035-00-5 cymoxanil (ISO); 2-cyano-N-[(ethylamino)carbonyl]-2-(methoxyimino)acetamide 261-043-0 57966-95-7 Repr. 2 Acute Tox. 4 STOT RE 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361fd H302 H373 (blood, thymus) H317 H400 H410 GHS08 GHS07 GHS09 Wng H361fd H302 H373 (blood, thymus) H317 H410 M = 1 M = 1 (c) the following entries are inserted in accordance with the order of the entries set out in Table 3.1: 050-028-00-2 2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate 260-829-0 57583-35-4 Repr. 2 Acute Tox. 4 STOT RE 1 Skin Sens. 1A H361d H302 H372 (nervous system, immune system) H317 GHS08 GHS07 Dgr H361d H302 H372 (nervous system, immune system) H317 050-029-00-8 dimethyltin dichloride 212-039-2 753-73-1 Repr. 2 Acute Tox. 2 Acute Tox. 3 Acute Tox. 3 STOT RE 1 Skin Corr. 1B H361d H330 H301 H311 H372 (nervous system, immune system) H314 GHS08 GHS06 GHS05 Dgr H361d H330 H301 H311 H372 (nervous system, immune system) H314 EUH071 601-088-00-9 4-vinylcyclohexene 202-848-9 100-40-3 Carc. 2 H351 GHS08 Wng H351 601-089-00-4 muscalure; cis-tricos-9-ene 248-505-7 27519-02-4 Skin Sens. 1B H317 GHS07 Wng H317 604-090-00-8 4-tert-butylphenol 202-679-0 98-54-4 Repr. 2 Skin Irrit. 2 Eye Dam. 1 H361f H315 H318 GHS08 GHS05 Dgr H361f H315 H318 604-091-00-3 etofenprox (ISO); 2-(4-ethoxyphenyl)-2-methylpropyl 3-phenoxybenzyl ether 407-980-2 80844-07-1 Lact. Aquatic Acute 1 Aquatic Chronic 1 H362 H400 H410 GHS09 Wng H362 H410 M = 100 M = 1 000 606-146-00-7 tralkoxydim (ISO); 2-(N-ethoxypropanimidoyl)-3-hydroxy-5-mesitylcyclohex-2-en-1-one - 87820-88-0 Carc. 2 Acute Tox. 4 Aquatic Chronic 2 H351 H302 H411 GHS08 GHS07 GHS09 Wng H351 H302 H411 606-147-00-2 cycloxydim (ISO); 2-(N-ethoxybutanimidoyl)-3-hydroxy-5-(tetrahydro-2H-thiopyran-3-yl)cyclohex-2-en-1-one 405-230-9 101205-02-1 Repr. 2 H361d GHS08 Wng H361d 607-705-00-8 benzoic acid 200-618-2 65-85-0 STOT RE 1 Skin Irrit. 2 Eye Dam. 1 H372 (lungs) (inhalation) H315 H318 GHS08 GHS05 Dgr H372 (lungs) (inhalation) H315 H318 607-706-00-3 methyl 2,5-dichlorobenzoate 220-815-7 2905-69-3 Acute Tox. 4 STOT SE 3 Aquatic Chronic 2 H302 H336 H411 GHS07 GHS09 Wng H302 H336 H411 612-287-00-5 fluazinam (ISO); 3-chloro-N-[3-chloro-2,6-dinitro-4-(trifluoromethyl)phenyl]-5-(trifluoromethyl)pyridin-2-amine - 79622-59-6 Repr. 2 Acute Tox. 4 Eye Dam. 1 Skin Sens. 1A Aquatic Acute 1 Aquatic Chronic 1 H361d H332 H318 H317 H400 H410 GHS08 GHS07 GHS05 GHS09 Dgr H361d H332 H318 H317 H410 M = 10 M = 10 613-317-00-X penconazole (ISO); 1-[2-(2,4-dichlorophenyl)pentyl]-1H-1,2,4-triazole 266-275-6 66246-88-6 Repr. 2 Acute Tox. 4 Aquatic Acute 1 Aquatic Chronic 1 H361d H302 H400 H410 GHS08 GHS07 GHS09 Wng H361d H302 H410 M = 1 M = 1 613-318-00-5 fenpyrazamine (ISO); S-allyl 5-amino-2-isopropyl-4-(2-methylphenyl)-3-oxo-2,3-dihydro-1H-pyrazole-1-carbothioate - 473798-59-3 Aquatic Chronic 2 H411 GHS09 H411 616-212-00-7 3-iodo-2-propynyl butylcarbamate; 3-iodoprop-2-yn-1-yl butylcarbamate 259-627-5 55406-53-6 Acute Tox. 3 Acute Tox. 4 STOT RE 1 Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H302 H372 (larynx) H318 H317 H400 H410 GHS06 GHS08 GHS05 GHS09 Dgr H331 H302 H372 (larynx) H318 H317 H410 M = 10 M = 1 (2) Table 3.2 is amended as follows: (a) the entry corresponding to index number 015-188-00-X is deleted; (b) the entries corresponding to index numbers 006-086-00-6, 015-154-00-4, 015-192-00-1, 601-023-00-4, 601-026-00-0, 603-061-00-7, 605-001-00-5 and 616-035-00-5 are replaced by the following corresponding entries: 006-086-00-6 fenoxycarb (ISO);ethyl [2-(4-phenoxyphenoxy)ethyl]carbamate 276-696-7 72490-01-8 Carc. Cat. 3; R40 N; R50-53 Xn; N R: 40-50/53 S: (2-)22-36/37-60-61 N; R50-53: C  ¥ 25 % N; R51-53: 2,5 %  ¤ C < 25 % R52-53: 0,25 %  ¤ C < 2,5 % 015-154-00-4 ethephon; 2-chloroethylphosphonic acid 240-718-3 16672-87-0 C; R34 Xn; R20/21/22 N; R51-53 C; N R: 20/21/22-34-51/53 S: (1/2-)26-36/37/39-45-61 Xi; R37: 5 %  ¤ C < 10 % 015-192-00-1 tetrakis(2,6-dimethylphenyl)-m-phenylene biphosphate 432-770-2 139189-30-3 R43 Xi R: 43 S: (2-)24-37 601-023-00-4 ethylbenzene 202-849-4 100-41-4 F; R11 Xn; R20-48/20-65 F; Xn R: 11-20-48/20-65 S: (2-)16-24/25-29-62 601-026-00-0 styrene 202-851-5 100-42-5 Repr. Cat. 3; R63 Xn; R20-48/20 Xi; R36/38 R10 Xn R: 10-20-36/38-48/20-63 S: (2-)23-36/37-46 Xn; R20: C  ¥ 12,5 % Xi; R36/38: C  ¥ 12,5 % D 603-061-00-7 tetrahydro-2-furylmethanol; tetrahydrofurfuryl alcohol 202-625-6 97-99-4 Repr. Cat. 2; R61 Repr. Cat. 3; R62 Xi; R36 T R: 36-61-62 S: 45-53 Xi; R36: C  ¥ 10 % 605-001-00-5 formaldehyde ¦% 200-001-8 50-00-0 Carc. Cat. 2; R45 Muta. Cat. 3; R68 T; R23/24/25 C; R34 R43 T R: 23/24/25-34-43-45-68 S: 45-53 T; R23/24/25: C  ¥ 25 % Xn; R20/21/22: 5 %  ¤ C < 25 % C; R34: C  ¥ 25 % Xi; R36/37/38: 5 %  ¤ C < 25 % R43: C  ¥ 0,2 % B, D 616-035-00-5 cymoxanil (ISO); 2-cyano-N-[(ethylamino)carbonyl]-2-(methoxyimino)acetamide 261-043-0 57966-95-7 Repr. Cat. 3; R62-63 Xn; R22-48/22 R43 N; R50-53 Xn; N R: 22-43-48/22-62-63-50/53 S: (2-)36/37-46-60-61 N; R50-53: C  ¥ 25 % N; R51-53: 2,5 %  ¤ C < 25 % R52-53: 0,25 %  ¤ C < 2,5 % (c) the following entries are inserted in accordance with the order of the entries set out in Table 3.2: 050-028-00-2 2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate 260-829-0 57583-35-4 Repr. Cat. 3; R63 T; R48/25 Xn; R22 R43 T R: 22-43-48/25-63 S: (1/2-)36/37-45 050-029-00-8 dimethyltin dichloride 212-039-2 753-73-1 Repr. Cat. 3; R63 T+; R26 T; R24/25-48/25 C; R34 T+ R: 24/25-26-34-48/25-63 S: (1/2-)26-28-36/37/39-45-63 601-088-00-9 4-vinylcyclohexene 202-848-9 100-40-3 Carc. Cat. 3; R40 Xn R: 40 S: (2-)36/37 601-089-00-4 muscalure; cis-tricos-9-ene 248-505-7 27519-02-4 R43 Xi R: 43 S: (2-)24-37 604-090-00-8 4-tert-butylphenol 202-679-0 98-54-4 Repr. Cat. 3; R62 Xi; R38-41 Xn R: 38-41-62 S: (2-)26-36/37/39-46 604-091-00-3 etofenprox (ISO); 2-(4-ethoxyphenyl)-2-methylpropyl 3-phenoxybenzyl ether 407-980-2 80844-07-1 R64 N; R50-53 N R: 50/53-64 S: 60-61 N; R50-53: C  ¥ 0,25 % N; R51-53: 0,025 %  ¤ C < 0,25 % R52-53: 0,0025 %  ¤ C < 0,025 % 606-146-00-7 tralkoxydim (ISO); 2-(N-ethoxypropanimidoyl)-3-hydroxy-5-mesitylcyclohex-2-en-1-one  87820-88-0 Carc. Cat. 3; R40 Xn; R22 N; R51-53 Xn; N R: 22-40-51/53 S: (2-)36/37-60-61 606-147-00-2 cycloxydim (ISO); 2-(N-ethoxybutanimidoyl)-3-hydroxy-5-(tetrahydro-2H-thiopyran-3-yl)cyclohex-2-en-1-one 405-230-9 101205-02-1 F; R11 Repr. Cat. 3; R63 F; Xn R: 11-63 S: (2-)16-36/37-46 607-705-00-8 benzoic acid 200-618-2 65-85-0 T; R48/23 Xi; R38-41 T R: 38-41-48/23 S: (1/2-)26-39-45-63 607-706-00-3 methyl 2,5-dichlorobenzoate 220-815-7 2905-69-3 Xn; R22 N; R51-53 Xn; N R: 22-51/53 S: (2-) 46-61 612-287-00-5 fluazinam (ISO); 3-chloro-N-[3-chloro-2,6-dinitro-4-(trifluoromethyl)phenyl]-5-(trifluoromethyl)pyridin-2-amine - 79622-59-6 Repr. Cat. 3; R63 Xn; R20 Xi; R41 R43 N; R50-53 Xn; N R: 20-41-43-50/53-63 S: (2-)26-36/37/39-46-60-61 N; R50-53: C  ¥ 2,5 % N; R51-53: 0,25 %  ¤ C < 2,5 % R52-53: 0,025 %  ¤ C < 0,25 % 613-317-00-X penconazole (ISO); 1-[2-(2,4-dichlorophenyl)pentyl]-1H-1,2,4-triazole 266-275-6 66246-88-6 Repr. Cat. 3; R63 Xn; R22 N; R50-53 Xn; N R: 22-50/53-63 S: (2-) 36/37-46-60-61 N; R50-53: C  ¥ 25 % N; R51-53: 2,5 %  ¤ C < 25 % R52-53: 0,25 %  ¤ C < 2,5 % 613-318-00-5 fenpyrazamine (ISO); S-allyl 5-amino-2-isopropyl-4-(2-methylphenyl)-3-oxo-2,3-dihydro-1H-pyrazole-1-carbothioate - 473798-59-3 N; R51-53 N R: 51/53 S: 60-61 616-212-00-7 3-iodo-2-propynyl butylcarbamate; 3-iodoprop-2-yn-1-yl butylcarbamate 259-627-5 55406-53-6 T; R23-48/23 Xn; R22 Xi; R41 R43 N; R50 T; N R: 22-23-41-43-48/23-50 S: (1/2-)24-26-37/39-45-63 N; R50: C  ¥ 2,5 %